DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 21,the claim recites the limitation “detect that an individual is approaching the boundary…”  It is unclear if “an individual” of claim 21 is the same individual as the individual of claim 1 (of which claim 21 ultimately depends).  Therefore, the claim is rendered indefinite.  Examiner suggests canceling claim 21 and amending claim 1 to incorporate the subject matter of claim 21, including “in response to the determining the individual is unauthorized to be within the inclusion geofence, notify the individual of the boundary.”

	Regarding claims 22 and 23, the claims are rejected at least based on their respective dependencies on claim 21 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PUB 2012/0197464),  in view of Branscomb et al. (US 2016/0358432 A1, hereinafter “Branscomb”), further in view of Song et al. (USP 8,111,156, hereinafter Song), Lee (US PUB 2020/0056900), further in view of Li et al. (USP 9,792,434, hereinafter Li), further in view of Erhart et al. (US 10,124,491 B2, hereinafter Erhart), and further in view of Renkis (US 2015/0290808 A1).

Regarding claim 1, Wang teaches:
A mobile robot, comprising:
a motorized base configured to move the mobile robot within a building ([0155-0156] disclosing a motorized base supporting a mobile robot);
a wireless transceiver configured to access data describing one or more routes... through the building ([0213] disclosing a transmitter/receiver for communication. [0071], disclosing receiving portions of a plan view map representative of robot-navigable areas, i.e. data describing routes through a building);
and a controller configured to ([00152]; Fig. 5, element 500, disclosing a robot controller):
select a next route through the building based on… routes through the building ([0305], disclosing selecting between multiple potential navigation paths. i.e. selecting routes through a building); 
autonomously navigate the mobile robot along the selected next route using the motorized base without human operator intervention ([0319], disclosing autonomously selecting navigation routes and autonomous operation, i.e. without human intervention), wherein the mobile robot is configured to move at a first speed (see at least [0045], disclosing a drive system configured to move the robot); and
as the mobile robot is autonomously navigating the selected next route,… modify the selected next route to move the mobile robot within a proximity of a location ([0303- 0305] disclosing the use of tags on a navigational map for the robot, which includes a location of a point of interest.  The tags influence the selection of the next route, i.e. the next route is selected or modified based on to a location of interest)…
Wang does not explicitly teach:
… receive a definition of an inclusion geofence corresponding to a portion of the building, the definition including a boundary of the inclusion geofence, wherein the mobile robot is configured to detect an individual approaching the boundary and notify the individual of the boundary, and…
 … historic routes previously taken by the mobile robot… 
… [locations] associated with a historic security event within the inclusion geofence,
wherein the mobile robot operates in a high alert mode within the proximity of the location associated with the historical security event, wherein the mobile robot, while operating in the high alert mode, is configured to move at a second speed slower than the first speed, and request security credentials from people encountered. 
However, in the same field of endeavor, autonomous mobile devices, Branscomb teaches:
receiving a definition of an inclusion geofence corresponding to a portion of the building (see at least Fig. 3, element 314, disclosing a geofence corresponding to a portion of a building; see also [0094], disclosing a geofence can be defined by the perimeter of a hotel room, i.e. a room of a building), the definition including a boundary of the inclusion geofence (see at least [0046], disclosing the geofence delineate borders and boundaries, to protect occupants inside from unwanted intrusion), wherein the mobile robot is configured to detect an individual approaching the boundary (see at least Fig. 10; [0187], disclosing detecting an approaching individual 920 to the geofence) and notify the individual of the boundary (see at least claim 19, disclosing providing an alert upon detecting an object is within a distance of the geofence), and…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Wang to incorporate geofencing, as taught by Branscomb. One would have been motivated to make this modification in order to protect occupants inside a geofenced area from unwanted intrusion, as taught by Branscomb in at least [0046], thus increasing security.  
Furthermore, in the same field of endeavor, robotic navigation, Lee teaches:
…historic routes previously taken by the mobile robot ([0022], disclosing selecting a travel route for a mobile robot based on routes previously employed by the device)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the navigation data received by Wang's mobile robot to include historic travel routes as taught by Lee.  One would have been motivated to make this modification in order to minimize time it takes to reach a patrol area, or to reduce likelihood of route prediction by an outside entity, as taught by Lee in [0024].
Additionally, Li teaches:
… [locations] associated with a historic security event (Col. 13, lines 5-22) disclosing detecting a security event in a monitored environment).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the locations of interest as taught by Wang or a geofenced inclusion area, as taught by Branscomb, to include a location of a security event, as taught by Li. One would have been motivated to make this modification in order to allow the machine to respond to the security event, as taught by Li in Col. 13, and thus increase the efficiency of the security robot.
	Furthermore, in the same field of endeavor, patrol robots, Song teaches:
wherein the mobile robot operates in a high alert mode within the proximity of the location associated with the historical security event, wherein the mobile robot, while operating in the high alert mode, is configured to perform one or more of: (see at least Col. 5, disclosing a patrol robot operating on a patrol task, i.e. a high alert mode, where the robot receives a notification of an intrusion, i.e. a security event, navigates to the location of the intrusion, sends an alert to a security center or user, i.e. communicating with a human operator, and captures environmental images in real-time). 
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Wang to incorporate a high alert patrol mode as taught by Song.  One would have been motivated to make this modification in order to provide, to a user, immediate notification of an intrusion or security event, as taught by Song in at least Col. 2 of Song.
	Furthermore, in the same field of endeavor, mobile robots, Erhart teaches:
…moving at a second speed slower than a the first speed (see at least Col. 35, lines 8-23, disclosing limiting the parameter of the robot, including speed of travel; Col. 36, lines 31-34, disclosing decreasing the speed of the robot while engaged with a person, i.e. in a high alert mode),…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the high alert mode to incorporate moving the robot at a slower speed, as taught by Erhart.  One would have been motivated to make this modification in order to improve the interaction with a human, as taught by Erhart in at least col. 34, lines 38-41, or to react to an observation of a human showing signs of panic or concern (see col. 36, lines 31-34), as might be the case for an individual contacting a patrol robot in high alert, and therefore attempt to reduce panic.
	Furthermore, in the same field of endeavor, security robots, Renkis teaches:
…request security credentials from people encountered (see at least [0078-0079], disclosing checking authorized ID information and inquiring unauthorized personnel).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Wang to incorporate requesting security credentials, as taught by Renkis.  One would have been motivated to make this modification in order to enhance safety and security.

Regarding claim 2, modified Wang teaches:
The mobile robot of claim 1, wherein selecting a next route through the building comprises selecting a route different from the one or more historic routes (Wang: [0305], disclosing selecting between multiple potential navigation paths. i.e. a different route through a building).

Regarding claim 3, modified Wang teaches:
The mobile robot of claim 1, wherein selecting a next route through the building comprises modifying a historic route (Wang: [0334], disclosing altering a route based on areas of known connectivity, i.e. a historic route is modified).

Regarding claim 4, modified Wang teaches:
The mobile robot of claim 3,…
Modified Wang does not teach:
…wherein modifying a historic route comprises applying a random change in direction to the historic route.
However, in the same field of endeavor, robotic navigation, Lee teaches:
…wherein modifying a historic route comprises applying a random change in direction to the historic route ([0022], disclosing travel routes for a security robot, or portions thereof, are randomized, i.e. a random change in direction is applied to a route).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the navigation data received by Wang's mobile robot to include historic travel routes as taught by Lee.  One would have been motivated to make this modification in order to reduce likelihood of route prediction by an outside entity, as taught by Lee in [0024].

Regarding claim 6, modified Wang teaches:
The mobile robot of claim 1,…
Currently modified Wang does not teach: 
…wherein the next route is selected based on a distance associated with the historic routes.
However, in the same field of endeavor, robotic navigation, Lee teaches:
…wherein the next route is selected based on a distance associated with the historic routes ([0022], disclosing selecting a travel route based on time traveled; [0030], disclosing estimating a time for a route based on distance between a location and another location associated with a travel route, i.e. the route is selected based on time and distance).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the navigation data received by Wang's mobile robot to include historic travel routes selected based on time and distance as taught by Lee.  One would have been motivated to make this modification in order to minimize the time it takes to reach a patrol area, as taught by Lee in [0024].

Regarding claim 7, modified Wang teaches:
 The mobile robot of claim 1,…
Modified Wang does not teach:
...wherein the next route is selected based on, for each historic route, a time that the historic route was last taken by the mobile robot.
However, in the same field of endeavor, robotic navigation, Lee teaches:
...wherein the next route is selected based on, for each historic route, a time that the historic route was last taken by the mobile robot ([0022] disclosing selecting a route based on time traveled for each route).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the navigation data received by Wang's mobile robot to include historic travel routes selected based on time and distance as taught by Lee.  One would have been motivated to make this modification in order to minimize the time it takes to reach a patrol area, as taught by Lee in [0024].

Claims 8-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Branscomb, further in view of Wirth et al. (US PUB 2019/0129444, hereinafter Wirth), further in view of Wan et al. (US 9,781,575 B1, hereinafter Wan),and further in view of Gassend (USP 9,307,568).

Regarding claim 8, Wang teaches:
A mobile robot, comprising:
	a motorized base configured to move the mobile robot within a building ([0155-0156] disclosing a motorized base supporting a mobile robot);
	a wireless transceiver configured to access building data from an external source describing one or more characteristics of the building ([0213] disclosing a transmitter/receiver for communication. [0071], disclosing receiving portions of a plan view map representative of robot-navigable areas, i.e. data describing routes through a building) the building data including wifi coverage information of the building ([0334], disclosing the robot map may contain locations of high WLAN signals, i.e. wifi coverage information);
	and a controller configured to ([00152]; Fig. 5, element 500, disclosing a robot controller):
	select a route through the building based on the accessed building data ([0305], disclosing selecting between multiple potential navigation paths. i.e. selecting routes through a building);
autonomously navigate the mobile robot along the selected route using the motorized base without human operator intervention ([0319], disclosing autonomously selecting navigation routes and autonomous operation, i.e. without human intervention); and…
…determine a historical wifi coverage in the room prior to entering the room ([0334], disclosing the robot map may contain locations of high WLAN signals and area of known lost communications, i.e. historical wifi coverage information of a room, and moves to an area of known connectivity, i.e. the wifi coverage is known prior to entering the room);
Wang does not explicitly teach:
… receive a definition of an inclusion geofence corresponding to a portion of the building, the definition including a boundary of the inclusion geofence, wherein the mobile robot is configured to detect an individual approaching the boundary and notify the individual of the boundary, and…
and as the mobile robot is autonomously navigating the selected route, modifying the selected route to move the mobile robot to a room within the building that has not been visited by the mobile robot within a threshold amount of time;
querying a semantic map associated with the building to…
and responsive to the historical wifi coverage in the room being below a threshold, switch from a wifi network to a mobile phone network prior to entering the room.
However, in the same field of endeavor, autonomous mobile devices, Branscomb teaches:
receiving a definition of an inclusion geofence corresponding to a portion of the building (see at least Fig. 3, element 314, disclosing a geofence corresponding to a portion of a building; see also [0094], disclosing a geofence can be defined by the perimeter of a hotel room, i.e. a room of a building), the definition including a boundary of the inclusion geofence (see at least [0046], disclosing the geofence delineate borders and boundaries, to protect occupants inside from unwanted intrusion), wherein the mobile robot is configured to detect an individual approaching the boundary (see at least Fig. 10; [0187], disclosing detecting an approaching individual 920 to the geofence) and notify the individual of the boundary (see at least claim 19, disclosing providing an alert upon detecting an object is within a distance of the geofence), and…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Wang to incorporate geofencing, as taught by Branscomb. One would have been motivated to make this modification in order to protect occupants inside a geofenced area from unwanted intrusion, as taught by Branscomb in at least [0046], thus increasing security.  
Furthermore, in the same field of endeavor, patrol robots, Wirth teaches:
and as the mobile robot is autonomously navigating the selected route, modifying the selected route to move the mobile robot to a room within the inclusion geofence that has not been visited by the mobile robot within a threshold amount of time ([0054-0055], disclosing choosing a route based on if sensor data should be updated, i.e. based on the age of the data, i.e. a threshold amount of time)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the navigation route taught by Wang to include updating the route based on the age of collected data, i.e. a time that the patrol robot has not visited an area, as taught by Wirth.  One would have been motivated to make this modification in order to dynamically update the security map, and therefore increase security.
Furthermore, in the same field of endeavor, mobile device mapping, Wan teaches:
querying a semantic map associated with the building to determine historical wifi coverage (see at least Fig. 1; Col. 2, lines 48-68 and Col. 3, lines 1-30, disclosing semantic labels for a map according to Wifi), …
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Wang to incorporate a semantic map as taught by Wan.  One would have been motivated to make this modification in order to provide semantic labeling for physical locations without requiring any explicit user training, as taught by Wan in at least Col. 2, lines 26-31, thereby increasing efficiency.  
Furthermore, in the same field of endeavor, robotic communications, Gassend teaches:
and responsive to the historical wifi coverage in the room being below a threshold, switch from a wifi network to a mobile phone network prior to entering the room (see at least Figs. 7A-E; Col. 5, lines 49-61, Col. 9 lines 50- 67 and Col 10, lines 1-12, disclosing a robot switching from a primary to a secondary connection role when a secondary connection becomes a higher rank, i.e. a better connection or that the primary connection becomes less than a threshold (the threshold being the connectivity rank of the secondary connection).  The primary/secondary connections may be either cellular mobile connections or wifi connections).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Wang to include easy transfer from wifi to cellular connections as taught by Gassend.  One would have been motivated to make this modification in order to improve mobile computing connectivity robustness, as taught by Gassend in Col 10.
Regarding claim 9, modified Wang teaches:
	The mobile robot of claim 8, wherein the accessed building data describes portions of the building associated with an above threshold wifi coverage (Wang: [0334], disclosing a robot using established waypoints from a robot map to travel, the waypoints indicating known areas of high connectivity, i.e. above threshold wifi coverage),
	and wherein selecting a route comprises selecting a route through one or more of the portions of the building associated with an above-threshold wifi coverage (Wang: [0334], disclosing a robot using established waypoints from a robot map to travel, i.e. a route is selected based on waypoints, the waypoints indicating known areas of high connectivity).
Regarding claim 10, modified Wang teaches:
	The mobile robot of claim 8, wherein the accessed building data describes portions of the building associated with wifi deadzones (Wang: [0334], disclosing a robot map with marked locations of lost communications, i.e. areas associated with wifi deadzones),
 and wherein selecting a route comprises selecting a route that avoids one or more of the portions of the building associated with wifi dead zones ([Wang: 0334], disclosing a robot using established waypoints from a robot map to travel, i.e. a route is selected based on waypoints, the waypoints indicating known areas of high connectivity, i.e. avoiding areas with low connectivity).
Regarding claim 11, modified Wang teaches:
The mobile robot of claim 8, wherein the accessed building data describes portions of the building associated with an above threshold foot traffic (Wang:[0335], disclosing planning a path according to lowest foot traffic areas based on the robot map, i.e. avoiding portions of the building with an above threshold foot traffic),
and wherein selecting a route comprises selecting a route that avoids one or more of the portions of the building associated with heavy foot traffic (Wang: [0335], disclosing planning a path according to lowest foot traffic areas based on the robot map, i.e. avoiding portions of the building with heavy foot traffic).

Regarding claim 12, modified Wang teaches:
The mobile robot of claim 8, wherein the accessed building data describes portions of the building associated with an above-threshold number of employees (Wang: [0335], disclosing planning a path according to lowest foot traffic areas based on the robot map, i.e. avoiding portions of the building with high amount of people or employees),
and wherein selecting a route comprises either selecting a route through one or more of the portions of the building associated with an above-threshold number of employees or selecting a route that avoids one or more of the portions of the building associated with an above-threshold number of employees (Wang: [0335], disclosing planning a path according to lowest foot traffic areas based on the robot map, i.e. avoiding portions of the building with high amount of people or employees).

Regarding claim 13, modified Wang teaches:
The mobile robot of claim 8, wherein the accessed building data describes obstacles within the building (Wang: [0185], disclosing the use of an object map, i.e. building data, that includes locations of obstacles and the object map is used for navigation, i.e. selecting a route to avoid obstacles),
and wherein selecting a route comprises selecting a route that avoids one or more of the obstacles within the building (Wang: [0185], disclosing the use of an object map, i.e. building data, that includes locations of obstacles and the object map is used for navigation, i.e. selecting a route to avoid obstacles).

Regarding claim 17, modified Wang teaches:
The mobile robot of claim 8, wherein the accessed building data comprises a map of the building identifying one or more objects within the building (Wang: [0303], disclosing tags on a map that identify the location of an object),
and identifying a location of each identified object within the building (Wang: [0303], disclosing tags on a map that identify the location of an object).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wirth, in view of Branscomb, in view of Gassend and further in view of Li.

Regarding claim 14, modified Wang teaches:
The mobile robot of claim 8, wherein the accessed building data describes portions of the building (Wang: [0303, 0305] disclosing the use of tags on a navigational map for the robot, which includes a location of a point of interest, i.e. portions of the building.  The tags influence the selection of the next route, i.e. the next route is selected based on to a location of interest),…
 and wherein selecting a route comprises selecting a route through one or more of the portions of the building (Wang: [0303, 0305] disclosing the use of tags on a navigational map for the robot, which includes a location of a point of interest.  The tags influence the selection of the next route, i.e. the next route is selected based on to a location of interest)…
Wang does not explicitly teach:
…associated with security incidents...
However, in the same field of endeavor, mobile robotics, Li teaches:
…the accessed building data describes portions of the building associated with security incidents (Col. 13, lines 5-22, disclosing detecting a security event in a monitored environment, i.e. a security incident),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the building data taught by Wang to include detecting and locating security incidents, as taught by Li.  One would have been motivated to make this modification in order to allow the machine to respond to the security event, as taught by Li in Col. 13.

Regarding claim 15, modified Wang teaches:
 The mobile robot of claim 8, wherein the accessed building data describes portions of the building (Wang: [0303, 0305] disclosing the use of tags on a navigational map for the robot, which includes a location of a point of interest, i.e. portions of the building.  The tags influence the selection of the next route, i.e. the next route is selected based on to a location of interest)…
…and wherein selecting a route comprises selecting a route through one or more of the portions of the building (Wang: [0303, 0305] disclosing the use of tags on a navigational map for the robot, which includes a location of a point of interest, i.e. portions of the building.  The tags influence the selection of the next route, i.e. the next route is selected based on to a location of interest)…
Wang does not explicitly teach:
…associated with an above-threshold level of security…
However, in the same field of endeavor, mobile robotics, Li teaches:
…associated with above-threshold levels of security (Col. 15, lines 4-19, disclosing a heat map that indicates various levels of security alert levels including critical threshold levels, i.e. areas associated with an above-threshold level of security, and directing robots to those areas).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the building data taught by Wang to include a security heat map, as taught by Li.  One would have been motivated to make this modification in order to direct the robot or robots to move to locations of high alert, as taught by Li in Col. 13.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wirth, in view of Branscomb, in view of Gassend, and further in view of Kearns, et al (US PUB 2016/0188977, hereinafter Kearns).
Regarding claim 16, modified Wang teaches:
The mobile robot of claim 8,…
And wherein selecting a route comprises selecting a route through portions of the building (Wang: [0303, 0305] disclosing the use of tags on a navigational map for the robot.  The tags influence the selection of the next route, i.e. the selection of a route through portions of a building are chosen based on these tags)…
Modified Wang does not teach:
...wherein the accessed building data describes entrances and exits of the building,...
However, in the same field of endeavor, mobile robotics, Kearns teaches:
...wherein the accessed building data describes entrances and exits of the building ([0133], disclosing a mobile security robot accessing a facility map with locations of building entrances, i.e. building data describing entrances and exits of the building),..
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the building data taught by Wang to include entrances and exits of the building as taught by Kearns.  One would have been motivated to make this modification in order to direct the robot or robots to monitor these locations for unauthorized persons, as taught by Kearns in [0133]. It would have been obvious to use the entrances and exits of the building as tags.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not disclose each and every limitation of the claimed invention in such a way that would have been obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roberts (US 10,325,461 B1), disclosing determining if a security alert rises above a priority level in consideration of a geospatial boundary.
Meganathan (US 10,306,403 B2), disclosing dynamic geo-fencing for security systems.
Mian et al. (US 2013/0324166 A1), disclosing defining a geofence and tracking individuals within a geofenced area.
Everett, Jr. et al. (US 5,202,661), disclosing a mobile security robot.
Artes et al. (US 2020/0150655 A1), disclosing a mobile robot that projects a user defined boundary onto the floor or other surface.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664